DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claims and Objections/Rejections Status
	Claims 1-11 and 16 are pending in the application. 
	The objection to the drawings is withdrawn.
	The rejection of claims 1,4 and 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (WO2015/054173A1) is withdrawn as Simon et al. does not explicitly teach of the administration of multiple doses. 
The rejection of claims 1-11 and 16 under 35 U.S.C. 103 as being unpatentable over Simon et al. (WO2015/054173A1) in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 and Sartor (Rev. Urol. 2004, 6, S3-S12) is maintained.
The statement that the present application and the cited Simon et al. (WO2015/054173A1) are both assigned to IGL Pharma, Inc. and therefore, both the present application and the cited patent are owned by the same entity is insufficient as the filing date of Simon et al. (WO2015/054173A1) is before the effective filing date of the claimed invention and outside of the one year grace period required for 102(b)(1)(A).

Response to Arguments
Applicant's arguments filed 5/7/22 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (WO2015/054173A1) in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 and Sartor (Rev. Urol. 2004, 6, S3-S12) as stated in the office action mailed 2/7/22. 
Applicant asserts that the method of treatment in Simon et al. does not use of consider Multiple Doses as now claimed. Until the formulation having less Eu-154 impurity formed or accumulated as a component of the formulation over time was available for Sm-153 DOTMP from the formulation disclosed in Simon et al., such Multiple Doses of a patient was not desirable. The improved formulation using low specific activity Sm-153 in Simon et al. aids in reducing the addition risk of long-term exposure and make more attractive multiple dosing regimens as found in the invention as claimed. The present method uses the low specific activity from Simon et al.
The applicant concedes that the formulation of the instant claims used for the method of treating a patient having bond pain, one or more calcified tumors or in need of a bone marrow suppressing procedure is the same formulation taught in the prior art reference of Simon et al. which predictably yields a formulation that is low specific activity and thus avoids the risk of long-term exposure to Eu-154. 
The reference of Simon et al. teaches of a method for the treatment of a patient having bone pain, one or more calcified tumors or in need of a bone marrow suppressing procedure.  The combination of Sm-153 with DOTMP produces a Clinically Relevant Dosage of Sm-153-DOTMP with reduced radionuclide impurity profile, a longer shelf-life, a lower cost to manufacture and can be made available to patients on a more frequent basis. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Clinically Relevant Dosage of Sm-153-DOTMP of Simon et al. can be safely administered to a patient in multiple doses for treatment with the advantage of the reduction of the quantity of long-lived radionuclides available to patients on a more frequent basis (e.g. multiple doses).  
The reference of Fisher et al. was used to teach of the use of 153Sm-EDTMP for palliative treatment of metastatic bone cancer pain where 1 to 5 treatments do not lead to a dose problem and does are given over a year.
The reference of Sartor was used to teach  the effective management of metastatic bone disease and accompanying symptoms with Sm-153 to reduce pain wherein the treatment of a patient with bone metastases from hormone refractory prostate cancer includes 11 doses of Sm-153 1.0 mCi/kg each over a period of 28 months.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer multiple doses of Sm-153-DOTMP of Simon et al. over a period of time with the motivation for success to provide multiple dose treatment for pain while reducing the quantity of unwanted long-lived radionuclides in the Sm-153 DOTMP formulation.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618